Name: COMMISSION REGULATION (EC) No 925/97 of 23 May 1997 on the issuing of system B export licences for fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  trade policy;  international trade;  tariff policy
 Date Published: nan

 No L 133/6 EN 1 Official Journal of the European Communities 24 . 5 . 97 COMMISSION REGULATION (EC) No 925/97 of 23 May 1997 on the issuing of system B export licences for fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2190/96 of 14 November 1996 on detailed rules for implementing Council Regulation (EEC) No 1035/72 as regards export refunds on fruit and vegetables ('), as last amended by Regulation (EC) No 610/97 (2), and in par ­ ticular Article 5 (6) thereof, Whereas Commission Regulation (EC) No 351 /97 (3) fixes the indicative quantities laid down for the issue of export licences other than those requested in the context of food aid; Whereas, in the light of information now available to the Commission , the indicative quantities have been exceeded in the case of oranges and lemons; Whereas as a consequence , for system B licences applied for between 13 March and 5 May 1997, a percentage for the issuing of licences, should be fixed for oranges and lemons, HAS ADOPTED THIS REGULATION: Article 1 The percentages for the issuing of system B export licences, as referred to in Article 5 of Regulation (EC) No 2190/96, and applied for between 13 March and 5 May 1997, by which the quantities applied for and the rates of refund applicable must be multiplied, shall be as fixed in the Annex hereto . The above subparagraph shall not apply to licences applied for in connection with food-aid operations as provided for in Article 10 (4) of the Agreement on Agri ­ culture concluded during the Uruguay Round of multilat ­ eral trade negotiations . Article 2 This Regulation shall enter into force on 24 May 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 May 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 292, 15 . 11 . 1996, p. 12 . (2) OJ No L 93, 8 . 4 . 1997, p. 16 . P) OJ No L 59, 28 . 2. 1997, p. 4 . 24. 5 . 97 [ EN Official Journal of the European Communities No L 133/7 ANNEX Percentages for the issuing of licences and rates of refund applicable to system B licences applied for between 13 March and 5 May 1997 Product Destination or group of destinations Percentage for the issuing of licences Rate of refund (ECU/ tonne net) Tomatoes Shelled almonds F 100 % 77,9 Hazelnuts in shell F 100 % 91,0 Shelled hazelnuts F 100 % 175,6 Walnuts in shell F 100 % 112,9 Oranges XYC 66 % 94,0 Lemons F 35 % 108,7 Table grapes Apples Peaches and nectarines